Citation Nr: 0500161	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  00-12 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of lumbar spine injury, with limitation of motion, 
currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of left foot injury, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of left ankle injury, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board notes that, at the veteran's October 2004 Travel 
Board hearing, he indicated that he wished to file a claim of 
entitlement to an increased rating for his service-connected 
wrist disability.  The Board notes that the veteran is 
service-connected for both a right and a left wrist 
disability.  It is unclear which service-connected wrist 
disability the veteran was referencing.  Such is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The veteran's service-connected residuals of lumbar spine 
injury, with limitation of motion, is manifested by 
subjective complaints of pain, stiffness, and swelling; 
without objective evidence of painful motion, spasms, 
weakness, or tenderness; no posture abnormalities; intact 
lumbar curvature; no atrophy of the lower muscle groups; 
intact sharp and dull sensation over all aspects of the lower 
extremities; and X-ray evidence of osteoarthritis.  

3.  The veteran's service-connected residuals of left foot 
injury is manifested by subjective complaints of pain, 
arthritis, and stiffness; without objective evidence of edema 
or tenderness to palpation; no functional limitations with 
standing or walking; good posture on standing, squatting, 
supination, and pronation; a flat foot on the left with a 
bony deformity on the medial aspect of the foot, distal to 
the malleolus; hard and firm swelling; normal Achilles tendon 
alignment with no varus or valgus angulation; and X-ray 
evidence of degenerative changes as well as calcaneous spurs 
with advanced degenerative changes of numerous joints.  

4.  The veteran's service-connected residuals of left ankle 
injury is manifested by limitation of motion with 
dorsiflexion at 0 to 15 degrees and plantar flexion 0 to 0 
degrees, as the veteran was unable to do plantar flexion 
secondary to prior fusion; and X-ray evidence of 
degenerative/osteoarthritic changes.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 
percent for residuals of lumbar spine injury, with limitation 
of motion, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).

2.  The criteria for entitlement to a rating in excess of 30 
percent for residuals of left foot injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 
4.71a, Diagnostic Code 5284 (2004).

3.  The criteria for entitlement to a rating in excess of 20 
percent for residuals of left ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his claims for 
increase in November 1998 and the initial unfavorable 
decision was issued in April 2000, prior to the enactment of 
the VCAA.  In Pelegrini II, the Court clarified that where 
notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
January 2004, the veteran's increased rating claims were 
readjudicated in an August 2004 supplemental statement of the 
case, such that he had the opportunity to respond to the RO's 
remedial VCAA notice prior to the appeal coming before the 
Board. 

In January 2004, the RO sent the veteran a letter explaining 
his role in the claims process and asking him to submit 
certain information.  The letter informed the veteran that VA 
was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration.  He was 
also notified that, on his behalf, VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, to include records from State or local governments, 
private doctors, hospitals, or current or former employers.  
The veteran was advised that if there was any other evidence 
or information that he thinks will support his claim to 
inform VA.  The letter also indicated that the veteran may 
submit evidence showing that his service-connected 
disabilities of limited motion in the lumbar spine, residuals 
of the left foot injury, and limited motion of the left ankle 
have increased in severity.  The veteran was advised that 
such evidence may be a statement from his doctor, containing 
the physical and clinical findings, the results of any 
laboratory tests or X-rays, and the dates of examinations and 
tests.  He was also informed that he might submit a statement 
from other individuals who are able to describe, from their 
knowledge and personal observations, in what manner his 
disabilities have become worse.  The letter also advised the 
veteran of the evidence that had been received.  He was 
specifically informed that, to establish an increased 
evaluation for a service-connected condition, the medical 
evidence must demonstrate a greater level of disability than 
previously assessed in accordance with specific VA criteria 
for that particular disability. 

Furthermore, the April 2000 rating decision and May 2000 
statement of the case specifically advised the veteran of the 
evidence and applicable criteria for rating his service-
connected disabilities.  The May 2000 statement of the case 
and the August 2004 supplemental statement of the case also 
advised the veteran of the adjudicative actions taken, the 
evidence the RO had considered in denying the claims, and the 
evidence the veteran still needed to submit to substantiate 
his claims.  Additionally, the August 2004 statement of the 
case advised the veteran of the relevant laws and 
regulations, including the September 2003 regulation changes 
to the rating criteria governing the spine, and, VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge.  The 
Board observes that at the time of such hearing, the veteran 
was allowed 60 days to submit additional treatment records 
from the St. Joseph's Clinic.  Thereafter, in October 2004, 
the veteran submitted a written statement indicating that he 
wished the Board to continue to process his appeal without 
medical records from his private physician at the St. 
Joseph's Clinic.  The veteran further stated that he 
requested that the Board process his appeal based on the 
evidence of record without waiting 60 days.  As such, the 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The relevant medical 
evidence of record includes treatment records from the Dublin 
VA Medical Center as well as VA examination reports dated in 
February 2000 and July 2004.  As indicated in the preceding 
section, the veteran was afforded 60 days following his 
Travel Board hearing to obtain private treatment records from 
the St. Joseph's Clinic.  Thereafter, the veteran indicated 
that he wished his appeal to be processed based on the 
evidence of record, without waiting for treatment records 
from the St. Joseph's Clinic.  Additionally, the veteran has 
not identified any additional outstanding relevant medical 
evidence to be considered in connection with his increased 
rating claims.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded VA examinations in February 2000 and July 2004.  The 
Board notes that such were conducted by physicians who 
considered factors relevant to the veteran's claims and that 
the examination reports contains findings pertinent to 
evaluation of the veteran's back, foot, and ankle 
disabilities under governing law and regulations.  The 
veteran has not submitted medical evidence that suggests his 
disabilities have worsened in severity since July 2004.  Nor 
has he shown that the most recent VA examination is 
inadequate for rating purposes.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's increased rating claims 
and further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

By way of background, the Board notes that, during active 
duty military service, the veteran fell approximately 45 feet 
from the top of a tower, landing on his extended left lower 
extremity and falling backwards on both wrists.  He was found 
to have an open fracture dislocation through his left mid 
foot, a closed left Malgaigne's fracture of the pelvis, a 
right transcaphoid fracture-dislocation, and a left open, 
severely, comminuted, interarticular fracture of the distal 
radius and ulna.  The current appeal arises from a November 
1998 claim for an increased rating for service-connected 
residuals of lumbar spine injury, with limitation of motion, 
currently evaluated as 40 percent disabling; residuals of 
left foot injury, currently evaluated as 30 percent 
disabling; and residuals of left ankle injury, currently 
evaluated as 20 percent disabling. 

The relevant medical evidence of record includes treatment 
records from the Dublin VA Medical Center as well as VA 
examination reports dated in February 2000 and July 2004. 

Back Disability

A February 2000 VA examination reflects complaints of pain, 
stiffness, and swelling in the back.  Standing increases the 
pain, and, rest and Motrin helps relieve such pain.  The 
veteran's function of the joint was limited from about 50 
percent, when he is at his best, to over 90 percent, when he 
is having a flare-up.   The veteran uses a cane, especially 
in the morning.  It was noted that the veteran was a post 
office clerk and worked approximately 30 hours a week.  He 
stated that he was out of work about four days per month 
because of pain, stiffness, and swelling of his joints.  X-
rays of the lumbosacral spine revealed some straightening of 
lumbosacral lordosis, suggestive of possibility of muscular 
spasm; post traumatic/post surgical changes in the left 
sacroiliac region and adjoining left side of the lumbosacral 
spine; and mild degenerative joint disease of facet joints at 
L5-S1.  The impression was status-post trauma to the back 
resulting in pain, stiffness, and swelling with marked 
impairment of function. 

Treatment records from the Dublin VA Medical Center reveal 
complaints of pain in the lumbar spine.  In November 2002, 
the veteran was seen for chronic traumatic arthritis of the 
lumbar back and an assessment of low back pain was given.  A 
May 2003 diagnosis of chronic traumatic arthritis of the 
lumbar spine was given.   

At the July 2004 VA examination, the veteran reported that he 
had fusion of his spine after an injury he received while in 
the military.  He stated that his left leg is shorter than 
his right after the injury.  He indicated that such caused an 
increase in his back pain.  The veteran reported that he has 
back pain constantly when he walks.  The pain increases if he 
tries to do anything such as bend.  He stated that his back 
did not hurt as much when sitting or lying down.  The veteran 
identified the pain as being in his low back and that it was 
a dull pain, more or less constant when he walks.  He 
receives pain medication as treatment.  He did not use a cane 
or brace.  The veteran stated that that he was unable to walk 
greater than five minutes due to pain in the lumbosacral area 
of the spine.  The veteran had no history of unsteadiness.  
The veteran indicated that his back disability adversely 
affected his occupation as a part-time postal worker as it 
made him slow down at his job and that it was difficult for 
him to lift anything.  Regarding his daily activities, the 
veteran stated that he moves slower due to his back pain.  

Upon physical examination, there was no objective evidence of 
painful motion, spasms, weakness, or tenderness.  There were 
no posture abnormalities.  Lumbar curvature was intact.  
Sensory examination, to include sacral segments showed sharp 
and dull sensation intact over all aspects of the lower 
extremities.  Motor examination showed no atrophy of the 
lower muscle groups with strength being 4/5.  Deep tendon 
reflexes of bilateral knees were 5/5.  Negative Lasegue's 
sign..

X-rays of the lumbosacral spine showed vertebra heights and 
alignments to be normal and mild facet arthropathy to L5/S1 
with impression strain on the lower lumbar curvature 
secondary to spasms.  The examiner diagnosed mild 
osteoarthritis of the lumbosacral spine at L5/S1 and status-
post surgery in the left sacral ileac joint and effusion.  

Left Foot Disability

A February 2000 VA examination reflects complaints of pain, 
stiffness, and swelling in the lower area of his left foot.  
Standing increases the pain, and, rest and Motrin helps 
relieve such pain.  The veteran's function of the joint was 
limited from about 50 percent, when he is at his best, to 
over 90 percent, when he is having a flare-up.   The veteran 
uses a cane, especially in the morning.  It was noted that 
the veteran was a post office clerk and worked approximately 
30 hours a week.  He stated that he was out of work about 
four days per month because of pain, stiffness, and swelling 
of his joints.  X-rays of the left foot and ankle revealed no 
acute bony injuries; prominent plantar calcaneal bony spur; 
numerous opaque staples and screws throughout the mid and 
hind foot compatible with previous surgical fusion of the 
talonavicular, subtalar, and the calcaneal cuboidal joints; 
fusion appeared intact; mild osteoarthritic changes involving 
the small joint of the forefoot; and moderate to severe 
degenerative/osteoarthritic changes involving the small 
joints of the mid and hind foot, possibly post traumatic or 
post surgical in nature.  It was noted that there had been no 
significant change in the appearance of the bony structures 
when compared to a prior Dublin VA Medical Center examination 
dated in June 1992.  The impression was status-post trauma to 
the left foot resulting in pain, stiffness, and swelling with 
marked impairment of function. 

Treatment records from the Dublin VA Medical Center show 
complaints referable to the veteran's left foot.  In July 
1999, physical examination reflected essentially full range 
of motion of all joints globally with complaints of minimal 
tenderness of the left ankle upon full flexion and extension.  
No obvious swelling, erythema, edema, or heat was noted.  An 
April 2001 record shows that, upon examination, the veteran's 
left ankle and foot showed obvious deformity with multiple 
healed scars and limitation of range of motion.  Chronic 
pain, traumatic arthritis, and limited range of motion of the 
left ankle and foot were diagnosed.  In November 2002, 
examination of lower extremities showed dramatic deformity of 
the left ankle with flat foot of the left foot.  A May 2003 
treatment record shows that, upon physical examination, there 
was no swelling of the lower extremities.  A diagnosis of 
chronic traumatic arthritis of the left foot was given.  In 
November 2002, examination of lower extremities showed 
dramatic deformity of the left ankle with flat foot of the 
left foot.  

A July 2004 VA examination revealed complaints of stiffness 
and arthritis.  The veteran stated that the pain was getting 
worse and that his medication offered little relief.  He also 
indicated that when he first starts walking on his foot after 
sitting for a few minutes, he will have pain in his foot for 
about 30 minutes or so.  Also, if he walks too long, greater 
than an hour or so, he also had pain in his left foot.  The 
veteran stated that he had pain and stiffness in his foot, 
but no heat, redness, or swelling.  He indicated that there 
were no periods of flare-ups, except as previously described.  
He did not use a crutch, cane, corrective shoes, or brace.  
The veteran stated that he was given a pair of corrective 
shoes at one time, but they did not work so he did not use 
them.  Regarding the affect on his usual occupation, the 
veteran indicated that he was a part-time postal mail 
processor.  He stated that his left foot pain dramatically 
affects his work secondary to having to stand up.  If he 
stands up too long, his left foot starts aching.  Pertinent 
to daily activities, the veteran indicated that he was unable 
to walk greater than a mile secondary to pain in his left 
foot.  He stated that if he wants to do any exercises, he has 
to do it on a bicycle.

Upon physical examination, the left foot showed no edema or 
tenderness to palpation.  Gait was normal.  There were no 
functional limitations with standing or walking.  There was 
an unusual shoe wear pattern as the right shoe was more worn 
than the left heels.  There were no skin lesions or vascular 
scars.  Posture on standing, squatting, supination, and 
pronation was good.  It was noted that the veteran was unable 
to rise up on his toes and heels secondary to prior ankle 
fusion.  Also noted were hammertoes on the second and third 
digits of the veteran's left foot.  He also had a flat foot 
on the left with a bony deformity on the medial aspect of the 
foot, just distal to the malleolus.  The veteran had swelling 
that was hard and firm, it was unknown if this was calluses 
or calcification or bone.  Such was noted to be secondary to 
the veteran's old fusion.  The veteran's Achilles tendon 
alignment was normal with no varus of valgus angulation of 
it.  

Left ankle/left foot X-rays showed prominent plantar 
calcaneus spurs and screws from the previous surgery of the 
fusion on the inner tarsal joints.  Degenerative changes 
noted a mild increase, compared to previous examination.  
There appeared to be surgical fusion of the subtalar 
navicular and cuboidal bones.  The veteran had pes planus and 
mild hallux deformity of the great toe.  Also noted were 
plantar calcaneus spurs with advanced degenerative changes of 
numerous joints, especially in the inner tarsal area, that 
appeared to have been increased somewhat after the previous 
examination.  

The examiner diagnosed degenerative arthritis of the left 
foot in multiple areas, including subtalar navicular and 
cuboid joints, and, pes planus of the left foot.

Left Ankle Disability

A February 2000 VA examination reflects complaints of pain, 
stiffness, and swelling in the left ankle.  Standing 
increases the pain, and, rest and Motrin helps relieve such 
pain.  His function of the joint was limited from about 50 
percent, when he is at his best, to over 90 percent, when he 
is having a flare-up.  The veteran uses a cane, especially in 
the morning.  It was noted that the veteran was a post office 
clerk and worked approximately 30 hours a week.  He stated 
that he was out of work about four days per month because of 
pain, stiffness, and swelling of his joints.  Physical 
examination revealed that the left ankle was almost immobile.  
The veteran had 10 to 20 degrees of plantar flexion and only 
about 5 degrees of dorsiflexion.  There was no valgus 
angulation.  X-rays of the left foot and ankle revealed no 
acute bony injuries; prominent plantar calcaneal bony spur; 
numerous opaque staples and screws throughout the mid and 
hind foot compatible with previous surgical fusion of the 
talonavicular, subtalar, and the calcaneal cuboidal joints; 
fusion appeared intact; mild osteoarthritic changes involving 
the small joint of the forefoot; and moderate to severe 
degenerative/osteoarthritic changes involving the small 
joints of the mid and hind foot, possibly post traumatic or 
post surgical in nature.  It was noted that there had been no 
significant change in the appearance of the bony structures 
when compared to a prior Dublin VA Medical Center examination 
dated in June 1992.  The impression was status-post trauma to 
the left ankle resulting in pain, stiffness, and swelling 
with marked impairment of function. 

Treatment records from the Dublin VA Medical Center reveal 
complaints of pain in the left ankle.  In July 1999, physical 
examination reflected essentially full range of motion of all 
joints globally with complaints of minimal tenderness of the 
left ankle upon full flexion and extension.  No obvious 
swelling, erythema, edema, or heat was noted.  An April 2001 
record shows that, upon examination, the veteran's left ankle 
and foot showed obvious deformity with multiple healed scars 
and limitation of range of motion.  Chronic pain, traumatic 
arthritis, and limited range of motion of the left ankle and 
foot were diagnosed.  In May 2002, the veteran sought 
treatment for pain in the left ankle.  On examination, his 
left ankle had no swelling and movements in good range.  
However, he did have some arthritis of the left ankle joint.  
In November 2002, the veteran was seen for chronic arthritis 
of the left ankle.  He stated that he had significant pain in 
his left ankle after standing on it.  Examination of lower 
extremities showed dramatic deformity of the left ankle with 
flat foot of the left foot.  The veteran was diagnosed with 
left ankle traumatic arthritis.  In May 2003, physical 
examination revealed no swelling of the lower extremities and 
an old surgical scar on the left ankle.  A diagnosis of 
chronic traumatic arthritis of the left ankle was given.   




A July 2004 VA examination report noted that the veteran had 
a fusion of his left ankle.  The veteran stated that most of 
his ankle motion is decreased due to pain.  He also indicated 
that when he has to get up and walk, he has pain when he is 
starting to push off with his left ankle.  The veteran 
noticed that his ankle will swell up for a couple of hours, 
mainly in the afternoons.  He stated that the ankle also 
hurts when he first stands up and walks for 30 minutes.  The 
veteran indicated that he had ankle pain if he has to work or 
stand greater than two hours and as such, will begin to limp 
as a result of the left ankle pain.  He did not use a crutch, 
cane, or corrective shoes.  It was noted that the veteran had 
fusion of his ankle in 1991.  He stated that it affected his 
occupation as a part-time postal office employee as the ankle 
starts to hurt if he has to stand on it greater than about an 
hour and it will begin to throb.  Regarding his daily 
activities, the veteran indicated that his left ankle 
disability slowed him down due to pain. 

Upon physical examination, the veteran's left ankle showed 
swelling just distal to the medial malleolus.  He had 
swelling on the foot and ankle noted.  Range of motion showed 
decreased range of motion with dorsiflexion at 0-15 degrees 
and plantar flexion 0-0 degrees as the veteran was unable to 
do plantar flexion secondary to prior fusion.  It was noted 
that a bone deformity was palpated in the left ankle at the 
medial malleolus.  It felt swollen.  There was no heat or 
redness. 

Left foot and ankle X-rays revealed medal metallic clips and 
screws were seen in the mid and hind foot from previous 
surgery.  There was surgical fusion of the subtalar, 
navicular, and cuboid joints.  Pes planus, mild hallus valgus 
deformity, and calcaneal spur were noted.  Advanced 
degenerative changes of numerous joints appeared to be 
somewhat increased, compared to the previous examination. 

The examiner diagnosed osteoarthritis of the left ankle with 
status-post prior fusion, subtalar, navicular, and cuboidal 
bones. 



III.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back, left foot, and left 
ankle disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Back Disability

The veteran is currently service connected for residuals of 
lumbar spine injury, with limitation of motion, evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  He contends that he has pain in his back and a 
numbing sensation around his hip and lower back.  The veteran 
also states that his back disability interferes with his 
employment as he is confined to his bed every other day due 
to his back symptomatology.  As such, the veteran contends 
that he is entitled to a rating in excess of 40 percent for 
his service-connected back disability. 

The Board notes that the schedular criteria for rating the 
spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

The Board notes that, despite the veteran's subjective 
complaints of numbness in his back and hip, the relevant 
objective medical evidence of record does not indicate that 
disc pathology is present in his back disability.  
Specifically, the July 2004 examiner observed that sensory 
examination, to include sacral segments, showed sharp and 
dull sensation intact over all aspects of the lower 
extremities.  As such, the first regulation change affecting 
the rating of intervertebral disc syndrome, effective 
September 2002, is inapplicable to the veteran's claim.  
However, the second regulation change, effective September 
2003, is relevant to the evaluation of the veteran's service-
connected back disability.  The Board notes that the RO 
advised the veteran of the new regulations in the August 2004 
supplemental statement of the case and considered his back 
disability under such rating criteria.  The RO found that it 
was more advantageous to the veteran to retain his 40 percent 
disability rating under the pre-September 2003 rating 
criteria of Diagnostic Code 5295.  As such, there is no 
prejudice in the Board considering the September 2003 
regulation changes in adjudicating the veteran's increased 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Specifically, the veteran is not prejudiced by the 
Board's reference to, and consideration of, both sets of 
criteria in the adjudication of his claim herein.  Id.  As 
such, the Board has considered both the old and the revised 
regulations and concludes that, based on the objective 
medical evidence, the veteran does not warrant a higher 
rating assignment under either set of criteria.

The Board observes that prior to the regulation change, the 
veteran was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003), and assigned a 40 percent disability rating.  As 
noted previously, the August 2004 supplemental statement of 
the case indicated that it was more advantageous to the 
veteran to retain his 40 percent disability rating under the 
pre-September 2003 rating criteria of Diagnostic Code 5295.

Under both sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under the pre-September 2003 regulations, 38 C.F.R. § 4.71a, 
Diagnostic Code 5294 pertains to sacroiliac injury and 
weakness.  The common cause of disability in this region is 
arthritis.  The lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
There should be careful consideration of lumbosacral sprain, 
and the various symptoms of pain and paralysis attributable 
to disease affecting the lumbar vertebrae and the 
intervertebral disc.  38 C.F.R. § 4.66 (2003).

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The post-September 2003 regulations provide that degenerative 
arthritis of the spine is rated under Diagnostic Code 5242.  
All spine disabilities addressed in Diagnostic Codes 5235-
5243 are rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  This Formula applies with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
contemplated for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2004).   

When the evidence in this case is considered under the old 
schedular criteria, as set forth above, the Board finds that 
the evidence of record does not establish entitlement to an 
increased evaluation for the veteran's residuals of lumbar 
spine injury, with limitation of motion.  The Board notes 
that the 40 percent rating currently assigned under 
Diagnostic Code 5295 (2003) contemplates severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  This is the maximum schedular evaluation assignable 
under Diagnostic Code 5295 (2003).  The evidence of record 
shows that the veteran's back disability is manifested by 
subjective complaints of pain, stiffness, and swelling.  
Objectively, there was no evidence of painful motion, spasms, 
weakness, or tenderness.  There were no posture abnormalities 
and lumbar curvature was intact.  Motor examination showed no 
atrophy of the lower muscle groups with strength being 4/5.  
X-rays taken in July 2004 showed vertebra heights and 
alignments to be normal and facet arthropathy to L5/S1 with 
impression strain on the lower lumbar curvature secondary to 
spasms.  Mild osteoarthritis of the lumbosacral spine at 
L5/S1 and status-post surgery in the left sacral ileac joint 
and effusion was diagnosed.  

Additionally, the Board observes that February 2000 and July 
2004 X-rays revealed degenerative joint disease and 
osteoarthritis of the lumbosacral spine at L5/S1.  As such, 
Diagnostic Codes 5010 and 5003 are for consideration.  
However, as indicated in Diagnostic Code 5003, pertinent to 
arthritis, to include arthritis due to trauma, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  As such, 
Diagnostic Code 5292 pertaining to the limitation of motion 
of the lumbar spine is for application.  At the February 2000 
VA examination, it was noted that the function of the 
veteran's joint was limited from about 50 percent, when he 
was at his best, to over 90 percent, when he had a flare-up.  
In July 2004, while no specific ranges of back motion were 
recorded, the Board observes that the veteran was able to 
move his back.  He stated that while his back pain adversely 
affected his employment duties and daily activities, he was 
still capable of completing such duties and activities, 
although it took him longer.  Upon objective examination, 
there was no evidence of painful motion.  Under Diagnostic 
Code 5292 (2003), the maximum allowable rating for such 
disability is 40 percent and as such, the veteran is not 
entitled to an increased rating on the basis of limitation of 
motion of the lumbar spine.  Moreover, because the 
symptomatology required for a rating under this diagnostic 
code includes some of the same symptoms considered in support 
of the 40 percent rating for severe lumbosacral strain, i.e., 
marked limitation of forward bending in standing position and 
loss of lateral motion with osteo-arthritic changes, the 
veteran is not entitled to a separate rating under Diagnostic 
Code 5292 (2003).  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994). 

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect such a fracture.  
Moreover, under Diagnostic Code 5285 (2003), the veteran is 
not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and of the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion.  

When evaluating the evidence under the new schedular 
criteria, as set forth above, the Board finds that the 
veteran's residuals of lumbar spine injury, with limitation 
of motion, does not warrant an increased evaluation.  Under 
the General Rating Formula for Disease and Injuries of the 
Spine, an evaluation of 50 percent is not warranted unless 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  However, the medical evidence of record demonstrates 
that the veteran is capable of range of motion and as such, 
there is no ankylosis of his spine.  Therefore, an increased 
evaluation under the new schedular criteria is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  In this 
regard the Board notes that the objective medical evidence 
fails to demonstrate neurologic involvement or atrophy of the 
lower muscle groups.  As such, a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's back disability to warrant consideration of 
alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his back disability.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Left Foot Disability  

The veteran is currently service connected for residuals of 
left foot injury, evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  He contends that he 
has pain, arthritis, and limited movement in the left foot.  
He also states that he cannot push off on it and that most of 
the bones were fused in surgery.  As a result of such 
surgery, the veteran has a sole cushion in his left shoe to 
add height as the surgery shortened his left hip.  As such, 
the veteran contends that he is entitled to a rating in 
excess of 30 percent for his service-connected left foot 
disability. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is bilateral 
in nature warrants a 50 percent evaluation and, if unilateral 
in nature, a 30 percent evaluation is warranted.  Severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 
percent evaluation, and, if unilateral in nature, a 20 
percent evaluation is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, acquired claw 
foot (pes cavus) with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, that is bilateral in 
nature warrants a 50 percent evaluation and, if unilateral in 
nature, a 30 percent evaluation is warranted.  Acquired claw 
foot (pes cavus) with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads, 
that is bilateral in nature warrants a 30 percent evaluation 
and, if unilateral, a 20 percent evaluation is warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283, severe 
malunion or nonunion of tarsal or metatarsal bones warrants a 
30 percent evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, severe foot 
injuries warrants a 30 percent evaluation.  A note indicates 
that with actual loss of use of the foot, it should be rated 
as 40 percent disabling.  

The Board first notes that the 30 percent rating currently 
assigned under Diagnostic Code 5284 contemplates a severe 
foot injury.  This is the maximum schedular evaluation 
assignable under Diagnostic Code 5284.  The Board observes 
that the words "slight", "moderate" and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  The medical evidence of record indicates 
subjective complaints of pain, arthritis, and stiffness in 
the left foot.  Objectively, the veteran's left foot showed 
no edema or tenderness to palpation.  There were no 
functional limitations with standing or walking.  Posture on 
standing, squatting, supination, and pronation was good.  
Hammertoes on the second and third digits of the left foot 
and a flat foot on the left with a bony deformity on the 
medial aspect of the foot, distal to the malleolus, were also 
observed.  There was also hard and firm swelling, but it was 
unknown if such was calluses or calcification or bone.  The 
veteran's Achilles tendon alignment was normal with no varus 
or valgus angulation of it.  X-rays also noted degenerative 
changes as well as calcaneous spurs with advanced 
degenerative changes of numerous joints.  As the medical 
evidence of record demonstrates that the veteran is capable 
of using his foot and his gait is normal, he is not entitled 
to a 40 percent rating under Diagnostic Code 5284.

As the objective evidence of record reveals flatfoot of the 
left foot and hammertoes of the second and third digits, the 
Board has considered his foot disability under Diagnostic 
Codes 5276 and 5278, pertinent to acquired flatfoot and claw 
foot, respectively.  

However, the Board finds that the veteran's flatfoot is 
unilateral in nature and 30 percent is the maximum assignable 
rating for unilateral flatfoot.  As such, the veteran is not 
entitled to a higher rating under Diagnostic Code 5276.  
Moreover, the veteran is not entitled to a separate rating 
under Diagnostic Code 5276 as his symptomatology, to include 
flatfoot with a bony deformity on the medial aspect of the 
foot as well as hard and firm swelling, is contemplated by 
his 30 percent rating under Diagnostic Code 5284.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Diagnostic Code 5283, pertinent to severe malunion or 
nonunion of tarsal or metatarsal bones, is inapplicable in 
the instant case as there is no medical evidence of malunion 
or nonunion of tarsal or metatarsal bones.

The Board also observes that the medical evidence of record 
details arthritis of the left foot with February 2000 and 
July 2004 X-rays documenting such degenerative changes.  
Therefore, Diagnostic Codes 5010 and 5003 are for 
consideration.  However, as indicated in Diagnostic Code 
5003, pertinent to arthritis, to include arthritis due to 
trauma, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
As the veteran is rated under Diagnostic Code 5271, pertinent 
to limited motion of the ankle, the Board finds that he is 
not entitled to a higher or separate evaluation under 
Diagnostic Code 5003.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  In this 
regard the Board notes that the objective medical evidence of 
record details only asymptomatic scars from the veteran's 
left ankle/foot surgery.  There is also no objective medical 
evidence of record indicating neurologic involvement.  
Additionally, while there is evidence of limitation of motion 
as a result of the veteran's left foot disability; such is 
separately rated under Diagnostic Code 5271, pertinent to 
ankle limitation of motion, and will be discussed in the 
succeeding section.  As such, a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's left foot disability to warrant consideration of 
alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his left foot disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

Left Ankle Disability

The veteran is currently service connected for residuals of 
left ankle injury, evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  He contends that he 
has pain, stiffness, swelling, arthritis, and limited 
movement of the left ankle.  As such, the veteran contends 
that he is entitled to a rating in excess of 20 percent for 
his service-connected left ankle disability. 

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle.  

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 20 percent rating when there is ankylosis of 
the ankle in plantar flexion of less than 30 degrees; a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  

The Board first notes that the 20 percent rating currently 
assigned under Diagnostic Code 5271 contemplates marked 
limited motion of the ankle.  This is the maximum schedular 
evaluation assignable under Diagnostic Code 5271.  The 
medical evidence of record indicates that, at the February 
2000 VA examination, the function of the veteran's joint was 
limited from about 50 percent, when he was at his best, to 
over 90 percent, when he had a flare-up.  Upon physical 
examination, it was noted that the veteran's left ankle was 
almost immobile.  He had 10 to 20 degrees of plantar flexion 
and only about 5 degrees of dorsiflexion.  At the July 2004 
VA examination, range of motion showed decreased range of 
motion with dorsiflexion at 0 to 15 degrees and plantar 
flexion 0 to 0 degrees as the veteran was unable to do 
plantar flexion secondary to prior fusion.  The Board 
observes that normal dorsiflexion is zero to 20 degrees and 
plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  The Board notes that the holding in DeLuca does 
not apply where the maximum schedular rating for limitation 
of motion is in effect for the joint in question.   

The Board notes that the veteran's left ankle disability may 
also be evaluated based on ankylosis under Diagnostic Code 
5270.  As indicated in the preceding paragraph, the veteran 
had range of motion, albeit limited, at the February 2000 and 
July 2004 VA examinations.  Therefore, as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion, Diagnostic Code 5270 is not for 
application.  

Additionally, the Board observes that February 2000 and July 
2004 X-rays revealed degenerative joint disease, possibly 
post-traumatic, of the left ankle.  As such, Diagnostic Codes 
5010 and 5003 are for consideration.  However, as indicated 
in Diagnostic Code 5003, pertinent to arthritis, to include 
arthritis due to trauma, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  As the veteran is rated under Diagnostic 
Code 5271, pertinent to limited motion of the ankle, the 
Board finds that he is not entitled to a higher or separate 
evaluation under Diagnostic Code 5003.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  In this 
regard the Board notes that the objective medical evidence of 
record details only asymptomatic scars from the veteran's 
left ankle/foot surgery.  There is also no objective medical 
evidence of record indicating neurologic involvement.  As 
such, a review of the record, to include the medical 
evidence, otherwise fails to reveal any additional functional 
impairment associated with the veteran's left ankle 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his left ankle disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

Consideration of the Amputation Rule

The Board notes that 38 C.F.R. § 4.68 (2004) states that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee, but not to exceed the above the 
knee amputation elective level.  

The veteran currently has a 30 percent disability evaluation 
for his left foot disability and a 20 percent disability 
evaluation for his left ankle disability.  The Board notes 
that under 38 C.F.R. § 4.25, the veteran's combined left 
lower extremity disability rating is 40 percent and as the 
hypothetical elective level of amputation would be below the 
knee joint, a maximum 40 percent combined rating would be 
warranted under 38 C.F.R. § 4.68.  Therefore, no rating 
higher than 40 percent is warranted for residuals of left 
foot and left ankle injuries in this case.

Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  In this case, the veteran 
stated that, due to his back, foot, and ankle disabilities, 
he is unable to work a full 40 hour week and, instead, often 
works 28 to 30 hours a week.  He also indicated that he must 
remain in bed every other day as a result of these 
disabilities.  However, while the veteran's employment is 
affected by his service-connected disabilities, neither an 
individual disability or his back, ankle, and foot 
disabilities, collectively, render him completely 
unemployable.  The Board also observes that the veteran had 
surgery while in the military as a result of his service-
related injuries.  However, the current medical evidence of 
record shows that any objective manifestations of the 
veteran's back, left foot, and left ankle disabilities are 
exactly those contemplated by the schedular criteria and 
considered in the 40, 30, and 20 percent rating assigned, 
respectively.  In sum, there is no indication in the record 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An increased rating for service-connected residuals of lumbar 
spine injury, with limitation of motion, currently evaluated 
as 40 percent disabling, is denied. 

An increased rating for service-connected residuals of left 
foot injury, currently evaluated as 30 percent disabling, is 
denied.

An increased rating for service-connected residuals of left 
ankle injury, currently evaluated as 20 percent disabling, is 
denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


